Exhibit: 10.54

Final Version

DEFERRED STOCK UNIT GRANT NOTICE

UNDER THE

CHANGE HEALTHCARE INC.

2019 OMNIBUS INCENTIVE PLAN

(Non-Employee Directors)

Change Healthcare Inc., a Delaware corporation (the “Company”), pursuant to its
2019 Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Deferred Stock Units set forth below. The Deferred
Stock Units are subject to all of the terms and conditions as set forth herein,
in the Deferred Stock Unit Agreement (attached hereto or previously provided to
the Participant in connection with a prior grant), and in the Plan, all of which
are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

 

Participant:    [Insert Participant Name] Date of Grant:    [Insert Grant Date]
Vesting Commencement Date:    [Insert Date] Number of    Deferred Stock Units:
   [Insert No. of Deferred Stock Units Granted] Vesting Schedule:    Provided
the Participant has not undergone a Termination at the time of the applicable
vesting date, 100% of the Deferred Stock Units will vest on the first
anniversary of the Vesting Commencement Date; provided, however, that in the
event that the Participant undergoes a Termination (i) as a result of the
Participant’s death prior to the applicable vesting date, the Participant shall
fully vest in the Participant’s Deferred Stock Units or (ii) as a result of the
Participant’s Disability prior to the applicable vesting date, the Participant
shall vest as to a prorated portion of the Deferred Stock Units granted, with
such proration based on the number of days the Participant provided services
from the Vesting Commencement Date to the date of Termination.

*         *         *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS DEFERRED STOCK UNIT
GRANT NOTICE, THE DEFERRED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF DEFERRED STOCK UNITS HEREUNDER, AGREES TO BE BOUND BY
THE TERMS OF THIS DEFERRED STOCK UNIT GRANT NOTICE, THE DEFERRED STOCK UNIT
AGREEMENT AND THE PLAN.

 

CHANGE HEALTHCARE INC.     PARTICIPANT1        

By:

   

Title:

   

[Signature Page to Deferred Stock Unit Award (Non-Employee Director)]

 

1 

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

[Signature Page to Deferred Stock Unit Award (Non-Employee Director)]



--------------------------------------------------------------------------------

DEFERRED STOCK UNIT AGREEMENT

UNDER THE

CHANGE HEALTHCARE INC.

2019 OMNIBUS INCENTIVE PLAN

Pursuant to the Deferred Stock Unit Grant Notice (the “Grant Notice”) delivered
to the Participant (as defined in the Grant Notice), and subject to the terms of
this Deferred Stock Unit Agreement (this “Deferred Stock Unit Agreement”) and
the Change Healthcare Inc. 2019 Omnibus Incentive Plan (the “Plan”), Change
Healthcare Inc. (the “Company”) and the Participant agree as follows.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.

1. Grant of Deferred Stock Units; Unit Account.

(a) Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to the Participant the number of Deferred Stock Units
provided in the Grant Notice (with each Deferred Stock Unit representing an
unfunded, unsecured right to receive one share of Common Stock). The Company may
make one or more additional grants of Deferred Stock Units to the Participant
under this Deferred Stock Unit Agreement by providing the Participant with a new
Grant Notice, which may also include any terms and conditions differing from
this Deferred Stock Unit Agreement to the extent provided therein. The Company
reserves all rights with respect to the granting of additional Deferred Stock
Units hereunder and makes no implied promise to grant additional Deferred Stock
Units.

(b) The Company shall cause an account (the “Unit Account”) to be established
and maintained on the books of the Company to record the number of Deferred
Stock Units credited to the Participant under the terms of the Grant Notice and
this Deferred Stock Unit Agreement.

2. Vesting.     Subject to the conditions contained herein and in the Plan, the
Deferred Stock Units shall vest and the restrictions on such Deferred Stock
Units shall lapse as provided in the Grant Notice.

3. Settlement of Deferred Stock Units.     The Company will deliver to the
Participant, without charge, as soon as reasonably practicable (and, in any
event, within 30 days) following the date the Participant undergoes a
“separation from service” from the Company and its Subsidiaries (as defined in
Section 409A of the Code) for any reason one share of Common Stock for each
Deferred Stock Unit (as adjusted under the Plan, as applicable) which becomes
vested hereunder and such vested Deferred Stock Unit shall be cancelled upon
such delivery. Upon the issuance of the shares of Common Stock to the
Participant, such Participant’s Unit Account shall be eliminated.
Notwithstanding anything in this Deferred Stock Unit Agreement to the contrary,
the Company shall have no obligation to issue or transfer any shares of Common
Stock as contemplated by this Deferred Stock Unit Agreement unless and until
such issuance or transfer complies with all relevant provisions of law and the
requirements of any stock exchange on which the Company’s shares of Common Stock
are listed for trading.

4. Treatment of Deferred Stock Units Upon Termination.     Unless otherwise
determined by the Committee, in the event of the Participant’s Termination for
any reason:

(a) all vesting with respect to the Deferred Stock Units shall cease (after
taking into account vesting of Deferred Stock Units as set forth in the Grant
Notice); and

(b) the unvested Deferred Stock Units shall be forfeited to the Company by the
Participant for no consideration as of the date of such Termination.



--------------------------------------------------------------------------------

 

4

5. Company; Participant.

(a) The term “Company” as used in this Deferred Stock Unit Agreement with
reference to service shall include the Board, the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Deferred
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Deferred Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability.     The Deferred Stock Units are not transferrable by
the Participant except to Permitted Transferees in accordance with Section 13(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
Deferred Stock Units, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Deferred Stock Units shall terminate and become of no
further effect.

7. No Rights as Stockholder.     The Participant or a Permitted Transferee of
the Deferred Stock Units shall have no rights as a stockholder with respect to
any share of Common Stock underlying a Deferred Stock Unit unless and until the
Participant shall have become the holder of record or the beneficial owner of
such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.

8. Dividend Equivalents.    The Deferred Stock Units shall be entitled to be
credited with dividend equivalent payments (upon the payment by the Company of
dividends on shares of Common Stock), which shall accrue in cash without
interest and shall be delivered in cash. Accumulated dividend equivalents shall
be payable at such time as the underlying Deferred Stock Units to which such
dividend equivalents relate are settled in accordance with Section 3 above. For
the avoidance of doubt, dividend equivalents accrued in respect of Deferred
Stock Units shall only be paid to the extent the underlying Deferred Stock Unit
vests and is settled, and to the extent that any Deferred Stock Units are
forfeited and not vested, the Participant shall have no right to such dividend
equivalent payments.

9. Tax Withholding.     The provisions of Section 13(d) of the Plan are
incorporated herein by reference and made a part hereof. In addition, the
Committee, subject to its having considered the applicable accounting impact of
any such determination, has full discretion to allow the Participant to satisfy,
in whole or in part, any additional income, employment and/or other applicable
taxes payable by the Participant with respect to an Award by electing to have
the Company withhold from the shares of Common Stock otherwise issuable or
deliverable to, or that would otherwise be retained by, the Participant upon the
grant, vesting or settlement of the Award, as applicable, shares of Common Stock
having an aggregate Fair Market Value that is greater than the applicable
minimum required statutory withholding liability (but such withholding may in no
event be in excess of the maximum statutory withholding amount(s) in the
Participant’s relevant tax jurisdictions). Notwithstanding the foregoing, the
Participant acknowledges and agrees that to the extent consistent with
applicable law and the Participant’s status as an independent consultant for
U.S. federal income tax purposes, the Company does not intend to withhold any
amounts as federal income tax withholdings under any other state or federal
laws, and the Participant hereby agrees to make adequate provision for any sums
required to satisfy all applicable federal, state, local and foreign tax
withholding obligations of the Company which may arise in connection with the
grant of the Deferred Stock Units.



--------------------------------------------------------------------------------

 

5

10. Notice.     Every notice or other communication relating to this Deferred
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company’s
General Counsel or its designee, and all notices or communications by the
Company to the Participant may be given to the Participant personally or may be
mailed to the Participant at the Participant’s last known address, as reflected
in the Company’s records. Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.

11. No Right to Continued Service.     This Deferred Stock Unit Agreement does
not confer upon the Participant any right to continue as an employee, director
or service provider to the Company.

12. Binding Effect.     This Deferred Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

13. Waiver and Amendments.     Except as otherwise set forth in Section 12 of
the Plan, any waiver, alteration, amendment or modification of any of the terms
of this Deferred Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

14. Governing Law.     This Deferred Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Deferred Stock Unit Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Deferred Stock Unit Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

15. Plan.     The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Deferred Stock Unit Agreement
(including the Grant Notice), the Plan shall govern and control.

16. Exhibit for Non-U.S. Participants.     If the Participant is residing and/or
working outside of the United States, the Deferred Stock Units shall be subject
to any special provisions set forth in Exhibit A to this Deferred Stock Unit
Agreement. If the Participant becomes based outside the United States while
holding any Deferred Stock Units, the special provisions set forth in Exhibit A
shall apply to the Participant to the extent that the Company determines that
the application of such provisions is necessary or advisable for legal or
administrative reasons. Moreover, if the Participant relocates between any of
the countries included on Exhibit A, the special provisions set forth in Exhibit
A for such country shall apply to the Participant to the extent that the Company
determines that the application of such provisions is necessary or advisable for
legal or administrative reasons. Exhibit A constitutes part of this Deferred
Stock Unit Agreement.



--------------------------------------------------------------------------------

 

6

17. Section 409A.

(a) It is intended that the Deferred Stock Units granted hereunder shall be
compliant with Section 409A of the Code and the regulations promulgated
thereunder and shall be interpreted as such, including, without limitation, by
delaying the issuance of shares of Common Stock contemplated hereunder.

(b) Notwithstanding anything in this Deferred Stock Unit Agreement to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payments in respect of any Deferred
Stock Unit that is “deferred compensation” subject to Section 409A of the Code
and which would otherwise be payable upon the Participant’s “separation from
service” (as defined in Section 409A of the Code) shall be made to such
Participant prior to the date that is six months after the date of such
Participant’s “separation from service” or, if earlier, the date of the
Participant’s death. Following any applicable six-month delay, all such delayed
payments will be paid in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day.